In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated February 7, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the sole proximate cause of the plaintiffs injuries was his putting his left hand under the subject lawnmower while the blades of the *639lawnmower were still moving (see Liriano v Hobart Corp., 92 NY2d 232 [1998]; Derdiarian v Felix Contr. Corp., 51 NY2d 308 [1980]; Scardefield v Telsmith, Inc., 267 AD2d 560 [1999]; Breem v Long Is. Light. Co., 256 AD2d 294 [1998]). Thus, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Santucci, J.P., Altman, S. Miller and Goldstein, JJ., concur.